Citation Nr: 1643599	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  08-06 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for residuals of a head injury.

4.  Entitlement to service connection for residuals of a chest injury, to include neurological damage.

5.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to March 1988, and from February 1991 to May 1991 in the United States Army.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

A hearing was scheduled before the Board in April 2010; however, the Veteran failed to appear for that proceeding.  The Veteran and his representative have not requested that the hearing be rescheduled, nor have they provided good cause.  Therefore, the hearing request is deemed to have been withdrawn.  38 C.F.R. § 20.704(d) (2015).

In January 2012, the Board remanded the claims to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board.

In a February 2013 rating decision, the RO granted service connection for an acquired psychiatric disorder, pulmonary fibrosis, and a mouth injury.  The RO's grant of service connection for these issues constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158   (Fed. Cir. 1997).  Thus, those matters are no longer in appellate status.  See Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into account the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran has stated that he was hospitalized for injuries sustained to his neck, back, head, and chest during service at Fort Bragg and at Fort Riley.  See February 2005 statement, January 2007 statement.  Although his service treatment records have been obtained and appear to be complete, there are no records related to any hospitalization during his service.  Because in-patient records are often held separate from service treatment records, a separate attempt should be made to obtain them.  See VBA's Adjudication Procedure Manual, M21-1, III.iii.2.A.1.e.

The Veteran has also stated that he received treatment at the VA hospital in Madison, Wisconsin; the VA Outpatient Clinic in Rockford, Illinois; and at the VA hospital in Memphis, Tennessee.  See May 2005 statement, April 2006 statement.  The claims file currently only includes treatment records from the Manila VA Outpatient Clinic dated from September 2011 to April 2013, and treatment records from the Madison VA Medical Center dated from January 2005 to February 2005.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613   (1992). Therefore, a remand is required to obtain any additional outstanding records of VA treatment, to include from the Rockford VA Outpatient Clinic, and the Memphis VA Medical Center.  See 38 C.F.R. § 3.159 (c)(2) (2015).

In addition, the claims file indicates that the Veteran has received disability benefits from the Social Security Administration (SSA).  See September 2013 VA examination.  To date, no attempt has been made to obtain these records.  As such, pursuant to the duty assist, the Board finds that the SSA records should be requested.  See 38 C.F.R. § 3.159(c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should attempt to obtain any separately stored in-patient hospitalization records for treatment the Veteran received during service, including from the facilities located at Fort Bragg and Fort Riley.  

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his neck, back, head injury, and hearing loss.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records, including from the Rockford VA Outpatient Clinic, and the Memphis VA Medical Center.

3.  The AOJ should obtain a copy of any decision(s) to grant or deny SSA benefits to the Veteran and the records upon which any decision was based and associate them with the claims file. 

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  If another VA examination and/or medical opinion regarding any of the Veteran's claimed disabilities is needed, one should be obtained. 

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

